DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  The claims recite a memory that is “executable” by the processor/computer. This renders the memory inactive in the claims. It is recommended to the applicant to recite “the memory, when execute by the processor (or computer)” to alleviate this issue.   Appropriate correction is required.
Claims 2, 4-5, 9, 11-12, 16, and 18-19 are objected to because of the following informalities:  The claims recite “so as to.” This makes it unclear if the generation performs the limitation or if its an intent of the generation. It is recommended to the applicant to remove the “so as” and simply recite “to be,” or “to.”  Likewise, in claims 5, 12, and 19 the applicant recites “the invariant is meet...” it is believed this should recite “the invariant is met.” Appropriate correction is required.
Allowable Subject Matter
Claim 3-5, 10-12, and17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone or in combination does not expressly disclose an enrollment method or system such that “the enrollment information further comprises a set of the distances between the enrollment template and each of the randomly generated templates, and the distance requirements further comprise that each distance between the additional encrypted template and a randomly generated encrypted template minus the distance between the encrypted enrollment template and that randomly generated encrypted template is less or equal to the distance between the additional encrypted template and the encrypted enrollment template.
each of the plurality of randomly generated encrypted templates is generated to be ordered such that a triangle inequality holds between the encrypted enrollment template and a randomly generated encrypted template or each of the plurality of randomly generated encrypted templates is generated to meet a geometric invariant and the authenticating further comprises verifying that the invariant is meet for the additional encrypted template.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9, 13-16, and 20.  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandal et al (US 9,774,596) in view of Isshiki et al (US 2019/0294018). 
Regarding claims 1, 8 and 15, Mandal et al discloses a method, system and computer program product of user enrollment and authentication processing, implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, and the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising [column 17 lines 1-18]:
receiving and storing enrollment information from a client computer system, the enrollment information comprising an encrypted enrollment template of authentication data a plurality of randomly generated encrypted templates and receiving an additional encrypted template to be used to authenticate the user from the client computer system [column 2 lines 40-65, column 6 lines 8-27];
Please note that the user may present biometric data to generate and store different biometric templates that may be transformed. 
However, Mandal et al does not expressly disclose but Isshiki et al discloses:
authenticating the user by determining distances between the received additional encrypted template and the stored encrypted enrollment template and the each of the stored plurality of randomly generated encrypted templates [0068-0069, 0097, 0203-0207];
Please note that in this example the biometric data for the templates can be kept secret such that they are masked by random numbers and stored within the system for matching at a later time. 
determining that authentication is successful when the received additional encrypted template meets distance requirements relative to the stored encrypted enrollment template and the each of the stored plurality of randomly generated encrypted templates [0028, 0034-0037, 0068-0069, 0203-0207];
Please note that in this example the matching support apparatus determines whether the first distance obtained by decrypting the first-distance-related ciphertext with the secret key is included in a set of second distances in which the registered data and the matching target data are allowable to be matched each other and transmits a result of the determination to the data matching apparatus.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mandal et al by comparing distance thresholds, for the purpose of matching biometric information profiles according to the authentication scheme protecting the biometric data, based upon the beneficial teachings provided by Isshiki et al
Regarding claim 2, 9, and 16, Mandal et al and Isshiki et al disclose all the limitations of claims 1, 8, and 15. Mandal et al does not expressly disclose but Isshiki et al further discloses each of the plurality of randomly generated encrypted templates is generated so as to be greater than a defined distance from the enrollment template and the distance requirements comprise: the distance between the encrypted enrollment template and the additional encrypted template is less than a threshold value, and the distance between the encrypted enrollment template and each of the plurality of randomly generated encrypted templates is greater than the threshold value [0034, 0108, 0125, 0034-0037, 0068-0069].
The motivation to combine is the same as disclosed in point (12).
Regarding claim 6-7, 13-14, and 20, Mandal et al and Isshiki et al disclose all the limitations of claims 1, 8, and 15. Mandal et al further discloses a Biometric template generated from acquired Biometric data [column 2 lines 40-65, column 6 lines 8-27]. 
However, Mandal et al does not expressly disclose but Isshiki et al disclose that the encryption is Homomorphic Encryption or Functional Encryption and the operations are performed on the encrypted templates using the properties of Homomorphic Encryption or Functional encryption [0196].
The motivation to combine is the same as disclosed in point (12). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoang (US 2020/0358611) discloses A facility for performing accurate and real-time privacy-preserving biometrics verification in a client-server environment is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436